DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEPHEN FISCHER,
                             Appellant,

                                    v.

           RICHARD DEBRINCAT and JASON DEBRINCAT,
                          Appellees.

                              No. 4D19-1031

                         [November 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerard Joseph Curley, Jr., Judge; L.T. Case No. 50-2009-
CA-015835-XXXX-MB (AO).

   John M. Jorgensen of Scott, Harris, Bryan, Barra & Jorgensen, P.A.,
Palm Beach Gardens, for appellant.

  Barry W. Taylor of Taylor & Taylor Law, P.A., Palm Beach Gardens, for
appellees.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.